Citation Nr: 1402894	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for any acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable initial evaluation for service-connected right lobectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 and September 2008 rating decision of the Department of Veterans Affairs (VA), Houston, Texas, Regional Office (RO).  In the February 2007 rating decision, the RO denied service connection for PTSD, bilateral hearing loss and tinnitus.  Further, in the September 2008 rating decision, the RO continued to assign a noncompensable evaluation for the Veteran's service-connected right lobectomy.  

In July 2008, a hearing before a Decision Review Officer at the RO was held.  In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board Hearing.  Transcripts of the hearing are of record.

The Board has also recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This is warranted due to the Veteran's prior diagnosis of anxiety disorder, not otherwise specified, by the VA Medical Center in September 2007.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.  Moreover, the Veteran's record in the electronic Veterans Benefit Management System does not include any documents at this time. 

The issues of entitlement to service connection for PTSD and bilateral hearing loss as well as entitlement to a compensable initial evaluation for service-connected right lobectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his in-service noise exposure.
  

CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As the Board's decision grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to this issue.  

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting Veterans Law Judge identified the issue decided herein to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted sufficient evidence in support of his claim for entitlement to service connection of tinnitus, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

The Veteran contends and has testified at his May 2011 Board hearing that his tinnitus was incurred in military service and has continued since that time.  To this effect, the Veteran claims that he was exposed to machine gun fire, mortars, and grenades during service in Vietnam as well as riffle fire during training.

A review of the Veteran's service treatment records (STRs) did not reveal any complaints or diagnoses of tinnitus.

Nevertheless, given that the Veteran did experience significant noise exposure in service, he was provided with a VA audiological examination in November 2006.  At that examination, the examiner noted the Veteran's history of reported tinnitus in service.  The examiner diagnosed the Veteran with current tinnitus and noted that it was a subjective complaint.  The examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure.  In support, the Veteran stated that there were no complaints of tinnitus in the Veteran's STRs.

Analysis

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  First, there is a current disability because the November 2006 VA examination shows that the Veteran is currently diagnosed with tinnitus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service incurrence because the Veteran's competent and credible statements show that he was exposed to acoustic trauma in service, both in training and in Vietnam.  Id.  The Veteran is competent to describe the noise exposure he experienced in service because it requires first-hand knowledge and he is credible because his statements have remained consistent and are reflective to the types of service described in his service personnel record.  

Third, the Veteran has provided competent and credible testimony that his tinnitus has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is also competent to report pertinent symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307  (2007) (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  In sum, the Board finds that the Veteran's statements are credible, as his assertion of tinnitus beginning in service and continuing is consistent with the medical record and the facts and circumstances of his military service.  

Although the November 2006 VA examiner provided a negative nexus opinion, such opinion is found to be inadequate.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner failed to provide a sufficient rationale for his opinion, as he merely stated that the STRs were absent for a showing of tinnitus without any further explanation as to why that would make an etiological relationship less likely than not.  Further, the examiner did not take the Veteran's competent and credible lay statements into account.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   As such, the Board does not afford the November 2006 VA examiner's opinion much probative value. 

Accordingly, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus to his in-service noise exposure.  As such, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims.  Remand is required to obtain a new VA examination for the issues of service connection for the Veteran's acquired psychiatric disorder and bilateral hearing loss, as well as entitlement to a compensable initial evaluation for service-connected right lobectomy.

The Veteran must be provided with a new VA examination for his acquired psychiatric disorder.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Although the Veteran was previously provided with a VA examination in July 2010, the Veteran was not found to have a current psychiatric diagnosis, including PTSD.  At his May 2011 Board hearing, the Veteran indicated that he was not forthcoming regarding his psychiatric disability to the examiner because of an age difference and the examiner's lack of experience serving in Vietnam.  The Veteran has indicated that he now understands the importance of being completely forthcoming regarding his disability in the furtherance of his claim.  It is noted that the Veteran carried a previous diagnosis of an anxiety disorder, not otherwise specified from the VA Medical Center in September 2007.  In light of the Veteran's contentions in this regard and his prior diagnosis, the Board will allow the Veteran one additional opportunity to cooperate with VA examiners in determining a diagnosis and etiology of his psychiatric disorder.  Upon administration of the examination, the examiner should focus on whether the Veteran has any acquired psychiatric disorder, to include PTSD, and whether such disorder(s) can be etiologically related to service.

The Veteran should also be afforded a new VA examination in order to ascertain the etiology of his bilateral hearing loss.  Although the Veteran was provided with a VA audiological examination in November 2006, the Board finds that this examination is inadequate for rating purposes.  Barr, 21 Vet. App. At 311.

At the Veteran's November 2006 VA examination, the examiner noted that STRs showed that the Veteran entered service with right ear hearing loss and normal hearing in the left ear.  There were no audiometric findings in the STRs upon the Veteran's separation for service, nor was there any notation of sudden onset of hearing loss in any treatment reports.  The examiner diagnosed the Veteran with current bilateral hearing loss.  However, the examiner opined that the Veteran's current bilateral hearing loss was less likely than not a result of military noise exposure.  In support, the examiner provided that, due to the lack of treatment records showing a sudden onset hearing loss in service and the fact that the Veteran already had right ear hearing loss upon entrance to service, there was no support for a relationship between current hearing loss and military noise exposure.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Although the examiner provided the lack of STRs showing hearing loss and the presence of pre-service right ear hearing loss as reasons for his opinion, the Board finds that these are insufficient.  There was no discussion in the examiner's rationale of the Veteran's lay statements regarding his exposure to, not only riffle range firing, but mortars grenades, machine guns, and other firing weapons.  This is particularly relevant in light of the fact that the Veteran has documented service in Vietnam, in which he stated at his May 2011 Board hearing that he was exposed to the most noise during service, and the fact that there are no audiograms of record after his return from Vietnam.  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton, 21 Vet. App. At 23.   As such, upon re-examination, the examiner should take the Veteran's lay statements into account in the absence of any treatment records.

Further, as the examiner pointed out that the Veteran's STRs showed a pre-existing right ear hearing loss, the issue of aggravation must also be addressed.  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. 123-24.  

Additionally, the Veteran should also be afforded a VA examination for his service-connected right lobectomy.  Although the Veteran has been afforded examinations in November 2006, August 2008, and October 2009, the Board finds them to be inadequate for rating purposes.  Barr, 21 Vet. App. At 311.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl, 21 Vet. App. At 123-24.

Here the November 2006 VA examiner did not provide a pulmonary function test (PFT), as it was indicated that the Veteran was reluctant and wanted a full explanation for the procedure before complying.  Although a PFT was performed in August 2008, the examiner found that the results were unreliable due to the Veteran's lack of effort.  The Veteran was not administered a post-bronchodilator PFT.  The examiner did not explain whether the lack of effort was due to the Veteran's disability or his failure to cooperate with examination instructions.  Further, there was no explanation provided as to why there was no post-bronchodilator PFT administered.  Furthermore, it was indicated that, when the results were contrasted with a study performed in 2006, it is possible that severe obstruction had worsened the Veteran's condition.  The examiner additionally stated that, due to the Veteran's borderline low oxygen saturation levels, it may be necessary to complete exercise testing for supplemental oxygen therapy.  In October 2009, the Veteran was administered a third VA examination, however, no additional PFT was performed.  The examiner stated that the Veteran was unable to provide an acceptable spirometry on several prior occasions and that, as such, it would be difficult to administer at present.  The examiner, however, did not provide any rationale as to why the Veteran would still be unable to provide an acceptable PFT.  In a July 2010 addendum opinion, the 2009 examiner found that the Veteran would not be able to perform exercise testing, as suggested by the 2008 examiner, due to the fact that his condition prevented exercise.

Under 38 C.F.R. 4.96 (d)(4), post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  Although, the 2008 examiner provided a pre-bronchodilator PFT and determined it was unreliable, it was not specifically explained why a post-bronchodilator PFT could not be provided.  This rationale was also omitted in the 2009 examination, when it was determined that a PFT should not be provided at all due to previous inaccuracy.

As such, the Board finds that the Veteran should be administered a new VA examination and provided with a pre-bronchodilator and post-bronchodilator PFT.  If such cannot be provided, the examiner must explain in detail why the Veteran cannot currently participate.  Further, it must be explained whether the Veteran's inability to participate in a PFT is due to his unwillingness or an inability on the part of his disability.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder, to include PTSD, had its onset in service, or is otherwise the result of a disease or injury in service.  The Veteran's stressors of Vietnam service are conceded of the purposes of the examination. The examiner should provide a rationale for all opinions.

3. The Veteran should be afforded an appropriate examination in order to determine the etiology of his bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in service, or is otherwise the result of a disease or injury in service.  Further, the examiner should address whether it is at least as likely as not (50 percent probability or more) that any pre-existing right ear hearing loss was aggravated beyond its natural progression by military service.  The examiner should provide a rationale for all opinions.

4. The Veteran should be afforded an appropriate examination in order to determine severity of his service connected right lobectomy.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide the Veteran with a pre-bronchodilator and post-bronchodilator PFT.  If such cannot be provided, the examiner must explain in detail why the Veteran cannot currently participate.  Further, it must be explained whether the Veteran's inability to participate in a PFT is due to his unwillingness or an inability on the part of his disability.  The examiner should provide a rationale for all opinions.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


